EXHIBIT 10.2

AGREEMENT CONCERNING DEVELOPMENT RIGHTS

THIS AGREEMENT CONCERNING DEVELOPMENT RIGHTS (this “Agreement”) is dated
effective June 21, 2006, by and between BEHRINGER HARVARD OPERATING PARTNERSHIP
I LP, a Texas limited partnership (“BHOP”) and BEHRINGER HARVARD HOLDINGS, LLC,
a Delaware limited liability company (“BHH”).

RECITALS

A.            Harvard Property Trust, LLC, a Delaware limited liability company
(“HPT”), as “Purchaser”, entered into that certain Purchase and Sale Agreement
effective as of May 12, 2006 with DESTA ONE PARTNERSHIP, LTD., a Texas limited
partnership, DESTA TWO PARTNERSHIP, LTD., a Texas limited partnership, and DESTA
FIVE PARTNERSHIP, LTD., a Texas limited partnership, collectively referred to as
“Seller,” covering certain property commonly known as The Terrace and located in
Austin, Texas (as amended by that Amended and Restated First Amendment to
Purchase and Sale Agreement effective as of May 23, 2006, the “Purchase
Agreement”).

B.            Section 7.3.14 of the Purchase Agreement provides that the Buyer
and Seller will enter into a Development Agreement relating to certain
development rights for the remainder of The Terrace P.U.D. (“Development
Rights”).

C.            The Development Rights arising out of the Purchase Agreement were
assigned to BHH pursuant to that Assignment of Development Rights effective as
of May 16, 2006.

D.            The Development Rights are governed by a Development Option
Agreement effective as of June 21, 2006 between BHH, W&G Partnership, Ltd.,
Desta Three Partnership, Ltd., and Desta Six Partnership, Ltd. (the “Development
Option Agreement”), which is incorporated into the Purchase Agreement as
Exhibit O. W&G Partnership, Ltd., Desta Three Partnership, Ltd., and Desta Six
Partnership, Ltd. are referred to in this Agreement as the “Desta Entities.”

E.             BHH desires to grant BHOP certain rights of first refusal
relating to the Development Rights and BHOP desires to accept certain rights
relating to the Development Rights as described below.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

AGREEMENT


1.             RECITALS. THE ABOVE RECITALS ARE CONFIRMED BY BEHRINGER OP AND
BHH AS BEING TRUE AND CORRECT AND THEY ARE INCORPORATED HEREIN BY REFERENCE.


2.             DEFINED TERMS. ALL CAPITALIZED TERMS USED AND NOT DEFINED HEREIN
SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE DEVELOPMENT OPTION
AGREEMENT. THE FOLLOWING ADDITIONAL TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET
FORTH BELOW FOR ALL PURPOSES OF THIS AGREEMENT, AND THE DEFINITIONS OF SUCH
TERMS ARE EQUALLY APPLICABLE BOTH TO THE SINGULAR AND PLURAL FORMS THEREOF:


--------------------------------------------------------------------------------




“Person” means an individual, corporation, association, business trust, estate,
trust, partnership, limited liability company or other legal entity.

“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner and (vi) any fund whose general partner or managing
member is controlled by BHH.


3.             RIGHT OF FIRST REFUSAL. BHH AND BHOP AGREE THAT, SUBJECT TO THE
TERMS OF THIS AGREEMENT, BHOP SHALL HAVE A RIGHT OF REFUSAL TO EXERCISE THE
RIGHTS OF BHH ARISING OUT OF ARTICLE II OF THE DEVELOPMENT OPTION AGREEMENT.


4.             TERMS OF RIGHT OF FIRST REFUSAL UPON OFFER NOTICE FROM DESTA
ENTITIES.


(A)           BHH WILL NOTIFY BHOP WITHIN ONE (1) BUSINESS DAY FOLLOWING RECEIPT
OF AN OFFER NOTICE GIVEN PURSUANT TO ARTICLE IIB OF THE DEVELOPMENT OPTION
AGREEMENT.


(B)           WITHIN TEN (10) BUSINESS DAYS FOLLOWING ITS RECEIPT OF SUCH OFFER
NOTICE, BHOP SHALL NOTIFY BHH THAT BHOP DESIRES TO PARTICIPATE IN DEVELOPMENT OF
THE PARCEL OF DEVELOPMENT LAND UNDER THE TERMS OF THE OFFER NOTICE. IN THE EVENT
THAT BHOP GIVES NOTICE OF ITS INTENT TO PARTICIPATE IN THE DEVELOPMENT DESCRIBED
IN THE OFFER NOTICE, THEN BHH SHALL ASSIGN ITS RIGHTS TO INVEST IN THE
DEVELOPMENT DESCRIBED IN THE OFFER NOTICE TO BHOP.


(C)           SHOULD BHOP ELECT NOT TO PARTICIPATE IN THE DEVELOPMENT OF A
PARCEL OF DEVELOPMENT LAND OR SHOULD BHOP FAIL TO GIVE BHH NOTICE OF ITS INTENT
TO PARTICIPATE IN SUCH DEVELOPMENT WITHIN TEN (10) BUSINESS DAYS FOLLOWING
RECEIPT OF THE OFFER NOTICE FROM BHH, THE RIGHT OF FIRST REFUSAL WILL TERMINATE
AS TO THE ENTIRETY OF THE DEVELOPMENT LAND AND BHH  SHALL BE FREE (I) TO
PARTICIPATE IN THE DEVELOPMENT OF THE DEVELOPMENT LAND IN ACCORDANCE WITH THE
DEVELOPMENT OPTION AGREEMENT OR (II) TO ASSIGN ITS RIGHTS TO A BHH AFFILIATE.


(D)           SHOULD BHH, OR ITS ASSIGNEE, EXERCISE A DEVELOPMENT OPTION
PURSUANT TO AN OFFER NOTICE DURING THE TERM OF THIS AGREEMENT, BHH SHALL PAY TO
BHOP A ONE-TIME SUM OF $25,000.


5.             TERMS OF RIGHT OF FIRST REFUSAL UPON OFFER NOTICE FROM BHH.


(A)           IN THE EVENT BHH DETERMINES THAT IT DESIRES TO DEVELOP ANY PARCEL
OF THE DEVELOPMENT LAND, BHH SHALL ADVISE BHOP OF ITS PROPOSED PROJECT BY
PRESENTING TO BHOP THE HARVARD OFFER NOTICE DESCRIBED IN ARTICLE IIF OF THE
DEVELOPMENT OPTION AGREEMENT.


(B)           WITHIN TEN (10) BUSINESS DAYS FOLLOWING ITS RECEIPT OF SUCH
HARVARD OFFER NOTICE, BHOP SHALL NOTIFY BHH THAT BHOP DESIRES TO PARTICIPATE IN
DEVELOPMENT OF THE PARCEL OF DEVELOPMENT LAND UNDER THE TERMS OF THE HARVARD
OFFER NOTICE. IN THE EVENT THAT BHOP GIVES

2


--------------------------------------------------------------------------------





NOTICE OF ITS INTENT TO PARTICIPATE IN THE DEVELOPMENT DESCRIBED IN THE OFFER
NOTICE, THEN BHH SHALL ASSIGN ITS RIGHTS TO INVEST IN THE DEVELOPMENT DESCRIBED
IN THE HARVARD OFFER NOTICE TO BHOP.


(C)           SHOULD BHOP ELECT NOT TO PARTICIPATE IN THE DEVELOPMENT OF A
PARCEL OF DEVELOPMENT LAND OR SHOULD BHOP FAIL TO GIVE BHH NOTICE OF ITS INTENT
TO PARTICIPATE IN SUCH DEVELOPMENT WITHIN TEN (10) BUSINESS DAYS FOLLOWING
RECEIPT OF THE HARVARD OFFER NOTICE, THE RIGHT OF FIRST REFUSAL WILL TERMINATE
AS TO THE ENTIRETY OF THE DEVELOPMENT LAND AND BHH SHALL BE FREE (I) TO
PARTICIPATE IN THE DEVELOPMENT OF THE DEVELOPMENT LAND IN ACCORDANCE WITH THE
DEVELOPMENT OPTION AGREEMENT OR (II) TO ASSIGN ITS RIGHTS TO A BHH AFFILIATE.


(D)           SHOULD BHH, OR ITS ASSIGNEE, PROCEED WITH THE DEVELOPMENT OF A
PORTION OF THE DEVELOPMENT LAND PURSUANT TO A HARVARD OFFER NOTICE DURING THE
TERM OF THIS AGREEMENT, BHH SHALL PAY TO BHOP A ONE-TIME SUM OF $25,000.


6.             TERM. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL TERMINATE AND EXPIRE ON THE EARLIER TO OCCUR OF
(I) TERMINATION PURSUANT TO SECTION 4(C) OR 5(C) HEREOF OR (II) TERMINATION OF
THE DEVELOPMENT OPTION AGREEMENT.


7.             NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED PERSONALLY,
MAILED BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) OR SENT BY OVERNIGHT
DELIVERY SERVICE, CABLE, TELEGRAM, FACSIMILE TRANSMISSION OR TELEX TO THE
PARTIES AT THE ADDRESS SET FORTH UNDER THE APPLICABLE PARTY’S SIGNATURE HERETO
(OR AT SUCH OTHER ADDRESSES AS SHALL BE SPECIFIED BY THE PARTIES BY LIKE
NOTICE). NOTICE SO GIVEN SHALL BE DEEMED (A) IN THE CASE OF NOTICE SO GIVEN BY
MAIL, CONCLUSIVELY TO HAVE BEEN DELIVERED ON THE FOURTH CALENDAR DAY AFTER
POSTING, IN THE CASE OF NOTICE SO GIVEN BY OVERNIGHT DELIVERY SERVICE, ON THE
DATE OF ACTUAL DELIVERY AND, IN THE CASE OF NOTICE SO GIVEN BY CABLE, TELEGRAM,
FACSIMILE TRANSMISSION, TELEX OR PERSONAL DELIVERY, ON THE DATE OF ACTUAL
TRANSMISSION (WITH CONFIRMATION OF RECEIPT IN THE CASE OF FACSIMILE DELIVERY)
OR, AS THE CASE MAY BE, PERSONAL DELIVERY.


8.             GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT RESORT TO OR
CONSIDERATION OF ITS PRINCIPLES OF THE CONFLICT OF LAWS.


9.             CAPTIONS. THE CAPTIONS, HEADINGS AND ARRANGEMENTS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY AFFECT, LIMIT, AMPLIFY
OR MODIFY THE TERMS AND PROVISIONS HEREOF.


10.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF EACH PARTY HERETO AND HIS, HER OR ITS RESPECTIVE HEIRS,
PERSONAL REPRESENTATIVES AND PERMITTED ASSIGNS.


11.           SEVERABILITY. SHOULD ANY SECTION OR ANY PART OF A SECTION WITHIN
THIS AGREEMENT BE RENDERED VOID, INVALID OR UNENFORCEABLE BY ANY COURT OF LAW
FOR ANY REASON, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT VOID OR RENDER
INVALID OR UNENFORCEABLE ANY OTHER SECTION OR PART OF A SECTION IN THIS
AGREEMENT AND SUCH INVALID TERM, CLAUSE OR PROVISION SHALL BE DEEMED TO HAVE
BEEN DELETED FROM THIS AGREEMENT. THE PARTIES HERETO AGREE, HOWEVER, TO USE ALL
REASONABLE EFFORTS TO AGREE UPON AN AMENDMENT TO THIS AGREEMENT IF A SUBSTANTIVE
PROVISION IS SO AFFECTED TO GIVE EFFECT TO THE INTENTION OF THE PARTIES AS
EXPRESSED HEREIN TO THE MAXIMUM EXTENT POSSIBLE.

3


--------------------------------------------------------------------------------





12.           AMENDMENTS. ANY PROVISION OF THIS AGREEMENT MAY BE ALTERED OR
AMENDED ONLY BY THE WRITTEN AGREEMENT OF THE PARTIES HERETO. ANY SUCH ALTERATION
OR AMENDMENT SHALL BE BINDING UPON ALL PARTIES TO THIS AGREEMENT.


13.           MULTIPLE COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH, FOR ALL PURPOSES, SHALL BE
DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE, COLLECTIVELY, ONE
AGREEMENT; BUT IN MAKING PROOF OF THIS AGREEMENT, IT SHALL NOT BE NECESSARY TO
PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH COUNTERPART. IT IS NOT NECESSARY THAT
EACH PARTY HERETO EXECUTE THE SAME COUNTERPART, SO LONG AS IDENTICAL
COUNTERPARTS ARE EXECUTED BY THE EACH PARTY HERETO.


14.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO, AND SUPERSEDES AND REPLACES ANY PRIOR AGREEMENTS,
REGARDING THE SUBJECT MATTER HEREOF.

[The next page is the signature page]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have set their hands to be effective as
of the date first set forth above.

 

BHOP:

 

 

 

 

 

 

 

 

 

 

 



 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP,

 

 

a Texas limited partnership

 

 

 

 

 

 

 



 

 

 

By:

Behringer Harvard REIT I, Inc.,

 

 

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

 

 

Gerald J. Reihsen, III,

 

 

 

 

 

 

Executive Vice President — Corporate

 

 

 

 

 

 

Development & Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

15601 Dallas Parkway, Suite 600

 

 

 

 

 

 

Addison, Texas  75001

 

 

 

 

 

 

Attention:  Gerald J. Reihsen, III

 

 

BHH:

 

 

 

 

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

Executive Vice President — Corporate Development & Legal

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

15601 Dallas Parkway, Suite 600

 

 

 

 

Addison, Texas  75001

 

 

 

 

Attention:  Gerald J. Reihsen, III

 

5


--------------------------------------------------------------------------------